TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2017



                                      NO. 03-16-00310-CV


                                   T. David Young, Appellant

                                                 v.

                                 PlainsCapital Bank, Appellee




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
              AFFIRMED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on April 21, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s judgment. Therefore, the Court affirms the district court’s

judgment. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.